Citation Nr: 0839748	
Decision Date: 11/19/08    Archive Date: 11/25/08

DOCKET NO.  07-05 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from February 1971 to February 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 decision by the RO which 
denied service connection for an acquired psychiatric 
disorder, to include PTSD.  A videoconference hearing before 
the undersigned member of the Board was held in September 
2007.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The veteran did not engage in combat with the enemy 
during military service.  

3.  There is no credible medical evidence of a diagnosis of 
PTSD or any symptoms associated with that disorder, based on 
any recognized stressor.  

4.  The veteran does not have PTSD as a result of military 
service.  

5.  The veteran does not have an acquired psychiatric 
disorder, other than PTSD at present which is related to 
service.  


CONCLUSION OF LAW

The veteran does not have a psychiatric disorder, to include 
PTSD due to disease or injury which was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 5100, 
5102, 5103, 5103A, 5106, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.303, 3.304(f), 3.307, 3.309 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.  38 C.F.R. § 3.159 (2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

Since the Board has concluded that the preponderance of the 
evidence is adverse to the veteran's claim of service 
connection for a psychiatric disorder, to include PTSD, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman, 19 Vet. App. 
473.  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.159(a)-(c) (2007); Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  

Prior to initial adjudication of the veteran's claim, a 
letter dated in May 2005, fully satisfied the duty to notify 
provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran was notified of the evidence that was 
needed to substantiate his claim; what information and 
evidence that VA will seek to provide and what information 
and evidence the veteran was expected to provide, and that VA 
would assist him in obtaining evidence, but that it was 
ultimately his responsibility to provide VA with any evidence 
pertaining to his claim.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  The veteran was 
notified of his responsibility to submit evidence which 
showed that he had a disability at present which had its 
onset in service or within the presumptive period subsequent 
to discharge from service; of what evidence was necessary to 
establish service connection, and why the current evidence 
was insufficient to award the benefits sought.  The RO also 
undertook additional development of the veteran's claim under 
MANUAL M21-1, Part III, 5.14(c) for a claimed personal 
assault.  The veteran was advised of the pertinent 
regulations for PTSD based on a personal assault and was 
afforded ample opportunity to provide evidence from "other" 
sources to substantiate his claim.  See Patton v. West, 12 
Vet. App. 272 (1999).  

The veteran's service medical records and all VA and private 
medical records identified by him have been obtained and 
associated with the claims file.  The veteran was examined by 
VA during the pendency of the appeal and testified at a 
videoconference hearing before the undersigned member of the 
Board in September 2007.  The Board finds that the RO has 
complied with the provisions of 38 C.F.R. § 3.304(f), and 
that the veteran would not be prejudiced by the Board 
completing appellate action at this time.  Bernard v. Brown, 
4 Vet. App. 384 (1993).  Based on a review of the claims 
file, the Board finds that there is no indication in the 
record that any additional evidence relevant to the issue to 
be decided herein is available and not part of the claims 
file.  See Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007) [hereinafter Mayfield III].  

The Board thus concludes that any deficiency in the notice to 
the veteran or the timing of any notice is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that even though the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the evidence established that the veteran was 
afforded a meaningful opportunity to participate in the 
adjudication of his claim, and the error was harmless).  
Additionally, there has been no prejudice to the veteran in 
the essential fairness of the adjudication.  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); rev'd on other grounds, 444 F.3d 1328 (Fed Cir. 
2006).  

Service Connection:  In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

Where a veteran served continuously for ninety (90) days or 
more during a period of war or during peacetime service after 
December 31, 1946, and a psychosis becomes manifest to a 
degree of ten percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1131, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Id.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Medical evidence of a "chronic" disease should set forth 
the physical findings and symptomatology elicited by 
examination within the applicable period.  38 C.F.R. 
§ 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A 
chronic disease need not be diagnosed during the presumptive 
period but characteristic manifestations thereof to the 
required degree must be shown by acceptable medical and lay 
evidence followed without unreasonable time lapse by definite 
diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 
Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness 
in lapse of time from manifestation to diagnosis under 38 
C.F.R. § 3.307(c) is the difficulty in diagnosing the 
disability and the strength of the evidence establishing an 
identity between the disease manifestations and the 
subsequent diagnosis.  A strong evidentiary link tends to 
ensure the disease is not due to "intercurrent cause" as 
set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 
231, 238 (1993).  The lapse in time from manifestation to 
diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a 
question of fact for the Board to address."  Bielby v. 
Brown, 7 Vet. App. 260, 266 (1994).  

In adjudicating a claim of entitlement to service connection 
for PTSD, the Board is required to evaluate the supporting 
evidence in light of the places, types, and circumstances of 
service, as evidenced by the veteran's military records, and 
all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(a); 38 C.F.R. § 3.304(f) (2007); see also Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993).  The Board must analyze and 
weigh the probative value and assess the credibility of the 
relevant evidence and provide a statement of reasons for 
accepting or rejecting the evidence.  See Cartwright v. 
Derwinski, 2 Vet. App. 24, 26 (1991); Hatlestad v. Derwinski, 
1 Vet. App. 164, 169-70 (1991); Gilbert v. Derwinski, 1 Vet. 
App. 49, 59 (1990).  The Board may not base a decision on its 
own unsubstantiated medical conclusions but, rather, may 
reach a medical conclusion only on the basis of independent 
medical evidence in the record or adequate quotation from 
recognized medical treatises.  See Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition, (2) credible supporting evidence 
that the claimed, in-service stressor actually occurred, and 
(3) a link, established by medical evidence, between current 
symptomatology and the claimed, in-service stressor.  

In Patton v. West, 12 Vet. App. 272 (1999), the Court held 
that special consideration must be given to claims for PTSD 
based on personal assault.  In particular, the Court held 
that the provisions in M21-1, Part III, 5.14(c), which 
address PTSD claims based on personal assault are substantive 
rules which are the equivalent of VA regulations and must be 
considered.  See also YR v. West, 11 Vet. App. 393, 398-99 
(1998).  

For claims involving service connection for PTSD due to 
personal assault, VA regulations provide, in pertinent part, 
as follows:

(3) If a post-traumatic stress disorder 
claim is based on in-service personal 
assault, evidence from sources other than 
the veteran's service records may 
corroborate the veteran's account of the 
stressor incident.  Examples of such 
evidence include, but are not limited to: 
records from law enforcement authorities, 
rape crisis centers, mental health 
counseling centers, hospitals, or 
physicians; pregnancy tests or tests for 
sexually transmitted diseases; and 
statements from family members, 
roommates, fellow service members, or 
clergy.  Evidence of behavior changes 
following the claimed assault is one type 
of relevant evidence that may be found in 
these sources.  Examples of behavior 
changes that may constitute credible 
evidence of the stressor include, but are 
not limited to: a request for a transfer 
to another military duty assignment; 
deterioration in work performance; 
substance abuse; episodes of depression, 
panic attacks, or anxiety without an 
identifiable cause; or unexplained 
economic or social behavior changes.  VA 
will not deny a post-traumatic stress 
disorder claim that is based on in-
service personal assault without first 
advising the claimant that evidence from 
sources other than the veteran's service 
records or evidence of behavior changes 
may constitute credible supporting 
evidence of the stressor and allowing him 
or her the opportunity to furnish this 
type of evidence or advise VA of 
potential sources of such evidence.  VA 
may submit any evidence that it receives 
to an appropriate medical or mental 
health professional for an opinion as to 
whether it indicates that a personal 
assault occurred.  

38 C.F.R. § 3.304(f) (2007).  

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy" as established by official records, 
including recognized military combat citations, or other 
supportive evidence.  If the VA determines that the veteran 
engaged in combat with the enemy and the alleged stressor is 
combat-related, then the veteran's lay testimony or statement 
is accepted as conclusive evidence of the stressor's 
occurrence and no further development or corroborative 
evidence is required, provided that such testimony is found 
to be "satisfactory," i.e., credible, and "consistent with 
the circumstances, conditions or hardships of service."  See 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v. 
Brown, 9 Vet. App. 163, 164 (1996); West v. Brown, 7 Vet. 
App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  If, however, the VA determines that the veteran did 
not engage in combat with the enemy or that the veteran 
engaged in combat with the enemy, but the alleged stressor is 
not combat-related, the veteran's lay testimony, by itself, 
is insufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain credible 
supporting evidence that corroborates the veteran's 
statements or testimony.  Cohen v. Brown, 10 Vet. App. 128, 
142 (1993).  

Factual Background

The veteran contends that his current psychiatric problems 
are related to a personal assault by two unidentified 
individuals in service.  The veteran testified that he picked 
up two soldiers (hitchhiking) while driving into town one 
night and that one of them offered him LSD, which he 
voluntarily ingested.  When they got into town, one of the 
hitchhikers reportedly pulled a gun on him and demanded the 
veteran's wallet, then said he was going to kill him.  The 
veteran testified that he jumped out of the car and ran 
toward what he thought were two women, yelling "the guy's 
got a gun and going to shoot somebody."  The veteran dove at 
the two women, which turned out to be mannequins, and crashed 
through a store front window.  The veteran testified that he 
felt a sharp pain as he exited the car and realized later 
that he had been stabbed by the hitchhiker who was in the 
back seat.  At the hospital, he said he was told by doctors 
that they were going to amputate his arm, but that he 
insisted that they save it.  He said that he had eight 
operations and was told that he would never be able to use 
his right arm again.  The veteran also testified that a 
bayonet was found in his car and that he asked if he could 
have the weapon, but was told by investigators that it was 
evidence.  

The service medical records showed that the veteran was 
hospitalized for a ten inch long laceration to his right 
shoulder after going through a store window in May 1972.  The 
laceration was irrigated and closed in the emergency room, 
but became infected and required reopening and drainage three 
days later.  The wound was left open to drain and a split 
thickness skin graft was performed about two weeks later.  
The report indicated that the wound healed with some 
persistent peripheral granulation and the veteran was 
discharged on June 30, 1972.  The final diagnoses included 
improper use of LSD and barbiturates and laceration of the 
right shoulder, infected secondary to drug use.  

Additional service records, included a Military Police 
Report, Report of Investigation, General Offense Report, 
Supplementary Offense Report, Statement of Medical 
Examination and Duty Status, and a sworn statement by the 
veteran.  

The General Offense Report, dated May 21, 1972, included 
statements from three witnesses.  One witness reported that 
she was standing at a phone both across the street from the 
store when she saw a vehicle (two door) pull up in front of 
the shop.  She observed two white males standing outside of 
the vehicle when she heard something hit the glass window 
twice and the glass break.  She then watched the vehicle make 
a U-turn and drive away at a high rate of speed.  The 
passenger door was open and a white male was running in the 
same direction.  The other two witnesses were further down 
the same street from the store window but did not observe the 
incident.  One witness reported that she saw a white male 
with no shirt on bleeding from his back and shoulder.  The 
third witness reported seeing the car described by the first 
witness, speeding down the street.  The report indicated that 
the suspect vehicle was recovered a short time later on the 
military base.  

A Military Police Report, dated May 22, 1972, indicated that 
a phone call was received from an unknown female who reported 
that there had been an incident at a downtown address.  The 
report indicated that the veteran was surprised by an 
unidentified robber in front of Clyte's (a clothing store) 
and that the veteran jumped through a plate glass window and 
sustained a large cut on his right shoulder.  

A Supplementary Offense Report, dated May 20, 1972, included 
a description of the store front scene and indicated that 
several people had reported seeing a white male covered in 
blood acting very strangely around the downtown area.  The 
report noted that the suspect car and the veteran had been 
located on the military base in Walker Village.  The right 
front passenger seat was heavily covered in blood and several 
pieces of glass were imbedded on the seat back.  The 
veteran's trousers were found in front of a residence 
adjacent to the car and his wallet was found on the driver's 
side of the vehicle.  The report indicated that two 
additional witnesses had been interviewed and that their 
statements were attached.  The investigating officer 
indicated that after interviewing witnesses and investigating 
the crime scene, it was his opinion that the veteran was 
under the influence of an unknown drug and either jumped or 
ran through the store front window.  

In his sworn statement, dated August 30,1972, the veteran 
reported that he picked up two hitchhikers at the East Gate 
of the base about 8 pm and gave them a ride into town.  One 
of them gave him some LSD, and when they got into town, the 
hitchhiker in the front seat pulled a gun and told him to 
pull over and give him all of his money.  The hitchhiker then 
threatened to kill the veteran, at which point, he jumped 
from the car and ran toward two women, which turned out to be 
mannequins, and into a storefront window.  The veteran 
reported that he got mad and ran back toward the car, chasing 
to two assailants, but said that he did not remember what 
happened after that.  

A Statement of Medical Examination and Duty Status, dated 
August 30, 1972, indicated that the veteran reported that he 
took LSD and was injured when he ran through a plate glass 
window.  The veteran also reported that he took two downers.  

A Report of Investigation, dated August 30,1972, indicated 
that the veteran's description of the events of the incident 
in May 1972 could not be verified, and that the sworn 
statements by the two witnesses (identified in Supplementary 
Offense Report) had been lost by CID and that copies were not 
readable for certified copy.  

The service medical records showed no complaints, treatment, 
abnormalities, or diagnosis referable to any psychiatric 
problems during service.  His separation examination in 
December 1972 showed his psychiatric status was normal and 
the veteran reported that he was in good health.  

A report from a licensed social worker, dated in November 
1994, included a diagnosis of adjustment disorder with post-
traumatic stress due to the veteran not having dealt with his 
daughter's car accident which had been life threatening.  The 
social worker indicated that the veteran had been seen on 
four occasions beginning in October 1994, and had been 
evaluated by a psychologist in September 1994.  The 
psychologist's report noted that the veteran had a number of 
stressors in his life and had been recently fired from his 
job for stealing.  The veteran reported stress from dealing 
with insurance companies concerning an automobile accident 
his daughter was in a few months earlier; "empty nest 
syndrome" since his daughter left home for college, 
financial and employment problems, and his own health issues.  
The psychologist indicated that psychological testing 
suggested that the veteran was under a significant amount of 
stress and showed significant anxiety and depression related 
to an accumulation of several stressors over a period of 
time.  The impression was adjustment reaction with depressed 
features.  

On VA psychiatric examination in January 1995, the veteran 
reported that he believed that his current psychiatric 
problems were related to service when he was robbed and 
stabbed while off duty.  The diagnosis was adjustment 
disorder with mixed disturbances in emotion and conduct.  

A VA discharge summary report in May 1995, showed that the 
veteran admitted to two incidents of stealing and said that 
he stole more than $500 worth of merchandise the day prior to 
admission and was arrested.  The veteran said that he enjoyed 
planning all aspects of his stealing, and that on at least a 
few occasions was under the influence of marijuana.  He 
reported increased stress due to the loss of his job (in 
September 1994) and the recent death of a neighbor, but 
denied any anhedonia and said that he enjoyed watching TV and 
spending time with his family.  Concerning his PTSD, the 
veteran denied re-experiencing the traumatic event and, 
initially, could not identify which traumatic event was 
reportedly associated with his PTSD.  He denied hyperarousal 
or hypervigilance, or any sense of foreshortened future or 
difficulty forming relationships.  He expressed a good deal 
of anger, particularly related to being attacked and stabbed 
with a bayonet by two men while in the Army.  The veteran 
reported that he went on a rampage after the attack and said 
that he assaulted several people while he was trying to find 
his assailants.  The examiner noted that the veteran's wife 
reported that he was not completely forthcoming and "told 
half truths."  She also reported that the veteran had a 
longer history of stealing then he reported and that he lied 
to her regarding the circumstances surrounding his 
termination from his job.  

On voluntary admission to a VA locked psychiatric ward two 
days after discharge from VA inpatient care in May 1995, the 
veteran described himself as a "compulsive thief, and 
untruthful all the time."  The examiner noted that the 
veteran was outgoing, pleasant, and not guarded, and that he 
had no difficulty sitting with his back to peers during the 
interview, which was not typical for PTSD veterans.  The 
veteran reported obsessive thoughts of killing himself, and 
said that he laid in bed planning how to kill himself down to 
the last detail.  However, the veteran denied any intent or 
plan to harm himself.  The veteran reported that he started 
smoking marijuana immediately after his recent discharge from 
a VA hospital.  The examiner commented that the veteran did 
not take responsibility for his actions.  

A psychiatric examination for Social Security Administration 
disability in November 1995 indicated that the veteran was 
assessed as being a pathological liar and had a diagnosis of 
kleptomania; that he abused marijuana and had a history of 
polysubstance abuse.  The diagnoses included adjustment 
disorder, obsessive-compulsive disorder and anti-social 
personality disorder.  

A VA outpatient note in June 2005, included diagnoses of 
PTSD, panic disorder with agoraphobia, and marijuana abuse, 
in remission.  The veteran reported that for as long as he 
could remember, he has had nightmares about the attack, 
"with every detail very vivid."  The examiner indicated 
that her diagnosis was based on the veteran's description of 
persistent symptoms related to a personal assault in service.  

On VA psychiatric examination in January 2007, the veteran 
reported a history of several suicide attempts in the mid 
1990's, including one in which he waited on the side of the 
road for a semi to come along so that he could step out in 
front of it, but said that it "didn't work."  He also 
described another attempt when he put a shotgun shell in a 
campfire, but that something went wrong and he was not hit 
when the shell exploded.  The examiner noted that the veteran 
denied any panic attacks but reported frequent "terror 
attacks" and described a qualitatively different, somewhat 
bizarre experience from traditional panic attacks.  She also 
noted that the veteran reported different versions of the 
alleged personal assault and his injuries and the subsequent 
medical treatment he received in service.  The examiner 
indicated that the veteran reported significant anxiety and 
symptoms which met the criteria for PTSD.  

Analysis

After carefully considering the evidence of record in light 
of the above criteria, the Board finds that the evidence does 
not support a finding of service connection for an acquired 
psychiatric disorder, to include PTSD.  The Board finds that 
the veteran is not a reliable historian or credible, and that 
his description of the alleged assault is inconsistent with 
contemporaneously recorded history of the events in service 
and is not supported by any objective evidence.  

The veteran does not claim, nor does the evidence show that 
his claimed stressor is related to combat.  Rather, the 
veteran asserts that he has PTSD as a result of a personal 
assault in service.  Since the veteran did not engage in 
combat with the enemy, his bare allegations of service 
stressors are insufficient; the stressors must be 
corroborated by official service records or other credible 
supporting evidence.  Zarycki v. Brown, 6 Vet. App. 91 
(1993); Doran v. Brown, 6 Vet. App. 283 (1994).  

Where the claimed stressor is not related to combat, 
"credible supporting evidence" is required and "the 
appellant's testimony, by itself, cannot as a matter of law, 
establish the occurrence of a noncombat stressor."  See 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  The 
requisite additional evidence may be obtained from sources 
other than the veteran's service records.  See Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996), aff'd, 124 F.3d 228 (Fed. 
Cir. 1997) (table).  

In Patton v. West, 12 Vet. App. 272, 278 (1999), the Court 
pointed out that there are special evidentiary procedures for 
PTSD claims based on personal assault contained in VA 
ADJUDICATION MANUAL M21-1, Part III, para. 5.14c (February 
20, 1996), and former M21-1, Part III, para. 7.46(c)(2) 
(October 11, 1995).  In personal assault cases, more 
particularized requirements are established regarding the 
development of "alternative sources" of information, as 
service records "may be devoid of evidence because many 
victims of personal assault, especially sexual assault and 
domestic violence, do not file official reports either with 
military or civilian authorities."  VA ADJUDICATION 
PROCEDURAL MANUAL M21-1, Part III, para. 5.14c(5).  

One of the elements required to support a claim of service 
connection for PTSD is credible evidence that an in-service 
stressor occurred.  The evidence supportive of the claim 
consists of several diagnoses of PTSD offered by various 
health care providers, and the veteran's assertions that he 
was robbed at gunpoint and assaulted with a knife in service.  
However, for reasons outlined below, the Board finds that the 
description of in-service events as told to the examiners by 
the veteran differs in several significant manners such as to 
seriously diminish the probative value of the opinions.  
Further, the veteran, as a layperson, is not competent to 
offer an opinion as to medical causation or etiology.  Epps 
v. Brown, 9 Vet. App. 341 (1996); Espiritu, 2 Vet. App. 492 
(1992).  See also Franzen v. Brown, 9 Vet. App. 235 (1996).  

Concerning the alleged assault in service, other than a 
broken storefront window and a laceration wound to the right 
shoulder, there is no objective or credible evidence to 
support the veteran's version of the events of the evening in 
question.  The veteran's description of the alleged assault 
is inconsistent with an eyewitness account and with the facts 
found in the investigation reports.  The veteran's 
recollections of the events surrounding the alleged incident 
have differed in several significant aspects on several 
occasions during the pendency of this appeal.  

The veteran testified that he pulled his car into a parking 
lot and, after giving his assailant his wallet and being 
threatened with death, he jumped from his car and started 
running away yelling at what he thought were two women, that 
the assailant had a gun.  He said that he crashed through the 
storefront window and that the two assailants drove away in 
his car.  

However, an eyewitness, standing across the street, reported 
that she saw a vehicle pull up in front of the store and 
observed two men standing outside of the car.  She heard 
something hit the widow twice before the window broke, and 
then watched as the car made a U-turn and speed away.  She 
said that one of the men was running after the car.  It is 
readily apparent that the veteran's version of his escape 
while the two alleged assailants were still seated in the car 
is inconsistent with the eyewitnesses account.  Furthermore, 
the witness reported that the car was parked in front of the 
store, not in a parking lot, and there was no reported 
yelling.  The veteran's description of "running" away from 
the car down the street is also at odds with the eyewitness 
account.  

The Board notes further that the record contains no credible 
explanation by the veteran concerning the blood in his car or 
how his pants came to be found near his car.  Although the 
veteran reported that he searched for his assailants, he 
never claimed to have found them or his car.  The 
investigation report showed that there was blood and glass 
imbedded in the front passenger seat back and that the 
veteran's pants were found near his car.  The veteran was 
also found on the side of the road not far from his vehicle 
which, parenthetically, was on the military base.  In his 
original statement to investigators in August 1972, the 
veteran reported that he couldn't remember what happened 
after the car sped away and the LSD took affect.  However, 
when seen by VA in June 2005, the veteran reported that he 
had a "vivid" recollection of the events of that evening.  
In fact, on VA hospital report in May 1995, the veteran 
reported that he went on a rampage after the attack and that 
he assaulted several people while trying to find his 
assailants.  

As to the veteran's assertion that he was stabbed with a 
bayonet, and that the police recovered the weapon from his 
car, the Board notes that there was no mention of a bayonet 
or any other type of weapon found in his car in any of the 
investigation reports.  The local investigating officer 
concluded that the veteran either jump or ran through the 
plate glass window while under the influence of unknown 
drugs.  The military Line of Duty Investigation concluded 
that the veteran's account of the alleged assault could not 
be verified and that no charges were pending.  

Given the facts of this case, and the veteran's admission 
that he was on hallucinogenic drugs at the time of the 
incident, the Board finds that he is not a reliable historian 
or a credible witness.  The Board finds it unlikely that two 
assailants would rob the veteran at gunpoint, threaten to 
kill him, steal his car, and then drive the stolen vehicle 
back to the military post.  

The veteran claims he ran away from his assailants because 
they threatened to kill him, and that they then drove off in 
his car.  He offers no explanation as to how blood and glass 
become imbedded in the front passenger seat back, and no 
explanation as how his pants ended up near his car.  If the 
veteran was stabbed while exiting the driver's side of the 
car, and if there was any blood, one would expect to find it 
on the driver's side of the front seat and not on the 
passenger's side.  Since the veteran is the only person who 
was injured by glass and was bleeding profusely and the 
police reports did not show any damage to his car when it was 
found on post, that his pants were found on property adjacent 
to his vehicle and the veteran was found nearby, it would 
appear that the facts indicate that the blood and glass in 
the passenger seat were there because the veteran sat in his 
car after the incident.  

The Board finds the veteran's assertions regarding the 
alleged assault in service are not credible.  He has provided 
inconsistent statements to various health care providers and 
has not provided any persuasive credible evidence that he 
experienced a personal assault in service.  Although the 
veteran now claims that he has had recurring nightmares ever 
since the alleged assault and that he was offered psychiatric 
counseling in service, the service medical records showed no 
complaints, treatment, abnormalities, or diagnosis for any 
psychiatric problems.  In fact, at the time of his discharge 
examination in December 1972, his psychiatric status was 
normal and the veteran reported that he was in good health.  
When he was first seen for psychiatric problems in September 
1994, the veteran made no mention of any nightmares or other 
symptoms related to the alleged assault in service.  The 
veteran described a number of stressors that led him to seek 
psychiatric counseling, including being fired from his job 
for theft, financial strains, his children leaving home, and 
concern over a daughter's automobile accident, but made no 
mention of recurring nightmares or any other symptoms or 
problems related to service.  

To the extent that a medical opinion by a mental health 
professional based on a post-service examination of the 
veteran can serve as credible supporting evidence of the 
occurrence of the in-service stressor in certain personal 
assault cases, the Board does not find such to be the case 
here.  The Board finds that the medical evidence in this case 
that expresses an opinion between the claimed stressors and 
the diagnosis of PTSD is based on reports of inservice 
assault provided by the veteran which are not supported by 
any objective evidence.  While the VA examiner in January 
2007 indicated that the veteran reported symptoms meeting the 
criteria for PTSD, she did not provide comment that it was 
her opinion that the evidence as a whole indicated that the 
claimed assault occurred.  In fact, the examiner noted that 
the veteran reported several different versions of the 
traumatic event.  It is clear that her opinion as well as the 
other medical opinions of record presuppose that the claimed 
stressor had occurred as the veteran related it.  Moreover, 
in light of the other evidence of record which does not 
corroborate the veteran's claimed stressor in this case in 
many significant ways, the Board finds that the occurrence of 
the stressor in this case is not established by any medical 
evidence of record including that which includes a diagnosis 
of PTSD and is clearly based on the veteran's statements.  

Finally, the Board notes that while the veteran was given an 
unsatisfactory rating for conduct and efficiency during his 
last rating period in service, the rating was for the entire 
period beginning prior to the alleged assault.  The records 
do not show any disciplinary or attitude problems nor do they 
indicate the reason for the unsatisfactory rating.  In any 
event, there is no credible evidence that the veteran had any 
psychiatric problems in service or that there was any 
behavioral changes in service which would tend to support his 
assertions of a personal assault in service particularly 
given the extensive contemporaneous records regarding the 
incident in question and the Board's findings with regard to 
the incident as set forth above.  

Accordingly, the Board finds no basis to grant service 
connection for an acquired psychiatric disorder or for PTSD 
under MANUAL M21-1, Part III, 5.14(d).  The veteran, as a 
layperson, is not competent to offer an opinion as to medical 
causation or etiology.  Epps v. Brown, 9 Vet. App. 341 
(1996); Espiritu, 2 Vet. App. 492 (1992).  See also Franzen 
v. Brown, 9 Vet. App. 235 (1996).  




ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD is denied.  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


